Eberhardt, Judge.
Marcus Terry sued Fred Stripland for malicious prosecution. Terry rented a “garden plot” from Zed *178Brannon for $5. When plaintiff planted beans on the property, Stripland swore out a trespass warrant against him. Plaintiff made bond and the grand jury returned a no-bill. At the next term defendant appeared before the grand jury and plaintiff was indicted. Plaintiff filed a demand for trial and was discharged when two terms passed without trial. (The property is the subject of a land line dispute. See Stripland v. Nalley, 108 Ga. App. post.
Decided July 8, 1963.
Jess H. Watson, for plaintiff in error.
Leon Boling, contra.
Terry sued for $1,000 damages and $100 counsel fees and the jury awarded him $100. Defendant moved for a new trial on the general grounds, now abandoned, and one special ground. The motion was overruled. Held:
The complaint of the special ground is that the court erroneously admitted in evidence a deed from third parties to Zed Bran-non’s father. The objection was that the deed was “irrelevant, immaterial, harmful and prejudicial.” Zed Brannon’s father had died prior to the trespass incident and Zed and his mother were his only heirs. The defendant contended that Zed’s father had sold him certain property including the “garden plot” but he had no deed.
In these circumstances the deed was properly admitted because the claim of both plaintiff and defendant was under the grantee therein and it can not be harmful to either. See Smith v. Federal Land Bank, 181 Ga. 1, 3 (3) (181 SE 149). Moreover, the objection urged is too general for consideration. Staples v. State, 37 Ga. App. 97 (2) (139 SE 94).

Judgment affirmed.


Felton, C. J., and Russell, J., concur.